DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office action in response to amendment filed on June 9, 2022. Claims 2 and 11 are canceled. Claim 13 is newly added. Claims 1, 3-5, 7-9 and 12 are amended. Claims 1, 3-10 and 12-13 are pending and examined herein.
Response to Amendment
The rejections of claim 11 under  35 U.S.C. 101 and 35 U.S.C. 112(b) are withdrawn in view of cancelation of the claim.
The rejection of claim under 35 U.S.C. 102(a)(1) over Allen (Frontiers in plant science 8 (2017): 287) is withdrawn in view of amendment of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the previous Office action. Applicant’s arguments have been fully considered but they are not persuasive.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) as applied to claim 1 as discussed above, and in view of Wang, L., et al. "A minimal nitrogen fixation gene cluster from Paenibacillus sp. WLY78 enables expression of active nitrogenase in Escherichia coli." PLoS genetics 9.10 (2013): e1003865.
Claim 1 is drawn to autotrophic nitrogen fixation genes for plants, comprising nitrogen fixation genes nifB, nifE, nif, nifH, nifD,and nifK derived from nitrogen-fixing bacteria and optimized by plant expression patterns,wherein the nitrogen-fixing bacteria is Paenibacillus sp, the autotrophic nitrogen fixation genes further comprises nitrogen fixation genes nifV, nifX and hesA optimized by the plant expression patterns.
Allen teaches nitrogen fixation genes nifB, nifE, nif, nifH, nifD,and nifK, derived from Klebsiella pneumoniae (a nitrogen-fixing bacterium) and codon optimized by Arabidopsis thaliana codon optimization algorithm (i.e. optimized by plant expression patterns) (Fig. 3A; and p. 7, right column).
Allen does not teach Paenibacillus or hesA.
Wang teaches a minimal nitrogen fixation gene cluster from Paenibacillus sp. WLY78  that enables expression of active nitrogenase in recombinant Escherichia coli, wherein the cluster comprises NifB, D, H, K, E, N, and nifV, nifX and hesA (see Fig. 1, H; and Fig. 3, A; for example). Wang teaches that this minimal nitrogenase cluster could effectively confer nitrogen fixation capacity to E. coli (p. 4, for example).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the instant invention to have taken the minimal functional cluster of nitrogenase genes taught by Wang and combined with the teachings of Allen to have arrived at codon-optimized nitrogenase genes for the potential expression in plant. The PHOSITA would have been motivated to do so given the teachings of Wang in demonstrating the functional activity of the genes in a recombinant organism that lacks nitrogen fixation capacity, and the teachings of Allen in conferring the nitrogen fixation capacity to a plant. The PHOSITA would have had reasonable expectation of success in making and using the codon-optimized genes given the routine skills of codon optimization, such as those taught in Allen.
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) in view of Wang, L., et al. (PLoS genetics 9.10 (2013): e1003865) as applied to claims 1-2 as discussed above, further in view of  “OptimumGeneTM Gene Design System” (www.genscript.com/codon-opt.html) (snapshot at August 11, 2020, from  web.archive.org/web/20200811092956/https://www.genscript.com/codon-opt.html).
Claim 1 and the teachings of Allen and Wang are summarized supra.
Claim 3 is drawn to the gene optimization having the steps of optimizing genes based on plant preferred codons; eliminating recognition sites of commonly used restriction enzyme in the genes; eliminating reverse repeat sequences, stem loop structure and transcription termination signal to keep GC/AT balance in the genes; eliminating intron recognition sequences; making protein encoded by the genes conform to N-terminal principle; avoiding using CG and TA double oligonucleotides at positions 2 and 3; and increasing free energy of 5'end of the genes and decreasing free energy of 3' end of the genes.
Allen teaches gene optimization for expressing bacterial transgenes in a plant.
Allen does not teach the specific optimization parameters and steps, which are routine and conventional, such as those provided by commercial services, for example OptimumGeneTM Gene Design System provided by Genescript, Inc. 
OptimumGeneTM Gene Design System teaches gene expression optimization based on codon usage, G/C content, mRNA structures (reads on eliminating reverse repeat sequences, and stem loop structure), premature PolyA sites, stable free energy of mRNA, etc. It is noted that the recited steps are either explicitly or implicitly taught in the prior art, or conventional and commonsense to a person skilled in the art.
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have applied the conventional and routine expression optimization art such as those provided by the commercial services Genescript, Inc, in the OptimumGeneTM Gene Design System, and combined with the teachings of Allen and Wang to have arrived at codon-optimized nitrogenase gene cluster for the potential expression in plant. The PHOSITA would have been motivated to do so given the teachings of Wang and Allen in transferring the functionally active nitrogen fixation genes in to a plant that otherwise lacks autotrophic nitrogen fixation capacity. The PHOSITA would have had reasonable expectation of success in making and using the codon-optimized genes given the routine skills of codon optimization, such as those taught in OptimumGeneTM Gene Design System.
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Claims 4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, R. S., et l. (Frontiers in plant science 8 (2017): 287 ) in view of Wang, L., et al. (PLoS genetics 9.10 (2013): e1003865) and “OptimumGeneTM Gene Design System” (www.genscript.com/codon-opt.html) as applied to claims 1-3 as discussed above, further in view of Sun, Q., et al. "Creation and validation of a widely applicable multiple gene transfer vector system for stable transformation in plant." Plant molecular biology 83.4 (2013): 391-404.
Claims 1 and 3 and the teachings of the prior arts are summarized supra.
Claims 4 and 9-12 are drawn to the autotrophic nitrogen fixation genes of claim 2,wherein nucleotide sequences of the nitrogen fixation genes nifB,nifE, nifN, nifH, nifD,nifK, nifVK nifA and hesA optimized by the plant expression patterns are shown in SEQ ID No.1,SEQ ID No.2, SEQ ID No.3, SEQ ID No.4, SEQ ID No.5, SEQ ID No. 6, SEQ ID No. 7, SEQ ID No. 8, and SEQ ID No.9, respectively; wherein in each autotrophic nitrogen fixation gene expression unit, restriction sites of EcoRI and XhoI are added to 5' domain, restriction sites of SalI and HindIII are added to 3' domain; wherein each of the autotrophic nitrogen fixation genes expression units is completely inserted into a plant expression vector by isocaudamer cloning method; or wherein the autotrophic nitrogenase expression cassette is transformed into plants.
Regarding claims 4 and 9-12, Allen teaches the autotrophic nitrogenase genes, optimized for plant expression.
Allen, Wang, OptimumGeneTM Gene Design System, do not teach the exact sequences, or the cloning method which is a design choice.
Sun teaches, as an example, the use of isocaudamer cloning method for easy creation of multiple gene transfer cassettes for stable plant transformation (Abstract). It is noted that the restrictions sites such as EcoRI and XhoI at the 5' end, SalI and HindIII st the 3' end, are design chocies.
Although the prior art does not teach the sequences of SEQ ID Nos 1 to 9, these sequences are nonetheless prima facie obvious in view of the prior art teachings regarding sequence optimization, as discussed above. Any variants to the sequences are obvious variants.
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the instant invention to have applied the conventional and routine expression optimization art such as those provided by the commercial services Genescript, Inc, in the OptimumGeneTM Gene Design System, and combined with the teachings of Allen and Wang to have arrived at codon-optimized nitrogenase gene cluster for the potential expression in plant. Any of the optimized sequences and their variants are obvious variants in view of the prior art teachings, and the different restriction sites used in the cloning strategy in view of Sun are design choices and obvious variants, The PHOSITA would have been motivated to do so given the teachings of Wang and Allen in transferring the functionally active nitrogen fixation genes in to a plant that otherwise lacks autotrophic nitrogen fixation capacity. The PHOSITA would have had reasonable expectation of success in making and using the codon-optimized genes given the routine skills of codon optimization, and the cloning strategy.
Therefore, the invention as a whole is prima facie obvious in view of the combined teachings of the prior art.
Response to Applicant’s Remarks:
Firstly, Applicant traversed the rejections in view of Allen for the following alleged basis: Applicant argued that Allen fails to disclose and teach above distinguishing features because of that all genes optimization conditions disclosed by Allen are relatively wide; that the instant applicant has consider modifying the regions in the genes that affect the stability of RNA structure, and that all genes in the instant application have modified again and again and examined by transgenic plants (Remarks, pp. 6-7).
These arguments have been fully considered but not deemed persuasive. Firstly, it should be noted that claims rejected above are broadly drawn to any optimization. As such, the claims are so broad that the alleged rebuttal evidence proffered by Applicant is not commensurate in scope. See MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (emphasis added).”). Secondly, the consideration of modifying the regions in the genes that affect the stability of RNA structure is not part of the claim limitation, as the claims are broadly encompassing any and all forms of modification (“optimization”), as pointed out above. Lastly, the design and testing of gene optimization is within the scope of routine experimentation and the ordinary skills of art.
Regarding Wang, Applicant argued that Wang does not give sufficient reasons to arrive at the autotrophic nitrogen fixation genes for plants as recited in claim 1 because firstly, the conclusion that nine nif genes from Paenibacillus sp enable synthesis of active nitrogenase in plant cannot be drawn from Wang. Applicant alleged that in Wang, the results indicated that the nitrogen fixing activity of nitrogenase is less than 10% of that in the original host Paenibacillus after transformed the complete nitrogen fixing operon into E. coli. Applicant argued that Secondly, Wang fails to teach one of ordinary skills in the art how many genes are needed to complete nitrogen fixation in heterogenous host. All deletion variants of the nif cluster, AnifV, AnifX, AhesA, AnifX hesA, and AnifVhesA, have weak nitrogenase activity (See Wang, Page 6, FIG. 6). Applicant alleged that the Applicant found that the six core genes can be expressed but the heterologous nitrogenase cannot be assembled exactly, so that no nitrogen fixing activity can be detected in plants. Applicant argued that (allegedly suprising) only when all nine genes from the nif cluster of Paenibacillus as described in the claim 1 are transferred into plants, a weak nitrogen fixation activity can be detected.
These arguments have been fully considered but not deemed persuasive. Firstly, Wang has shown that a combination of genes, comprising the recited nifB, nifE, nifN, nifH, nifD, nifK, nifV, nifX and hesA, (see Fig. 3, panel A, and Fig. 6, A, as captured below) are functional in nitrogen fixation. Therefore, the cluster of genes, qualifies as the broadly claimed genes in claim 1.

    PNG
    media_image1.png
    145
    689
    media_image1.png
    Greyscale

Secondly, the evidence (Wang, Fig. 6) showing that Wang shows each deletion—from the cohort of nifB, nifE, nifN, nifH, nifD, nifK, nifV, nifX and hesA—resulting a reduced level of activity, compared with the complete set, further strengthens the teachings of the prior art instead of weakening, as alleged by Applicant. Wang has demonstrated, that the complete set of nifB, nifE, nifN, nifH, nifD, nifK, nifV, nifX and hesA, has stronger autotrophic nitrogen fixation activity than the incomplete ones with the deletions of nifV, X, and/or hesA (Fig. 6, B and C).
Lastly, in view of the evidence above, it has been concluded that Wang teaches and motivates of deploying all nine genes listed above. Therefore, Applicant’s allegation of any unexpectedness regarding using all nine genes is not persuasive.
 Regarding the gene optimization in claims 3 and 4, Applicant alleged various technical details regarding the designing and testing of the optimized versions.  These arguments have been fully considered but not deemed persuasive. It should be noted that Applicant has not provided any evidence or persuasive arguments that any of the designing and testing concerns beyond the scope of routine and conventional experimentation or beyond the scope of ordinary skill, or that any of the optimized sequences—e.g. in the listed sequence identifiers—possess any substantial and practical advantage that is beyond the expectation from the routine and conventional experimentation.
In conclusion, at least for these reasons, the rejections are maintained.

Conclusion
Claims 1, 3-4, 9-10, and 12 remain rejected, claims 5-8 are objected for being dependent on rejected base claims. Claim 13 is allowable.
Claims 5-8 and 13 are preliminarily deemed free of the prior art, because the prior art teaches away the targeting of the nitrogenases in the cytoplasm. For example, Allen (Frontiers in plant science 8 (2017): 287) teaches expressing the nitrogenases in the mitochondria matrix because of the necessity for protection from oxygen, as nitrogenase is extremely oxygen sensitive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663